Citation Nr: 0739473	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  06-28 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to June 
1984, from September 1990 to May 1991, and from January 2003 
to May 2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  In this decision the RO denied service connection for 
bilateral hearing loss and tinnitus and granted service 
connection for a back disability assigning a 10 percent 
rating effective in June 2004.  The veteran initiated an 
appeal of all three issues when he filed a notice of 
disagreement in August 2005.  See 38 C.F.R. §§ 19.26, 20.201.  
However, he only perfected the issues of entitlement to 
service connection for bilateral hearing loss and tinnitus 
when he filed his substantive appeal in August 2006.  See 
38 C.F.R. §§ 20.200, 20.202.  It should be noted that prior 
to filing his substantive appeal, the RO, in August 2006, 
increased the veteran's back disability to 20 percent 
disabling effective the date following his discharge from 
active duty service, in May 2004.  In October 2007, the 
veteran testified before the undersigned at a Board video 
conference hearing.  A transcript of the hearing has been 
incorporated into the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.




REMAND

As noted above, the veteran served on active duty from April 
1979 to June 1984, from September 1990 to May 1991, and from 
January 2003 to May 2004.  He also served with the Army 
National Guard for the period from 1984 to 2003.

The veteran attributes his present bilateral hearing loss to 
service.  Specifically, he asserts that he was exposed to 
engine noise in service on a daily basis while performing his 
duties as a mechanic.  

A VA examiner opined in December 2005 that it was at least as 
likely as not that the veteran's hearing loss is the result 
of his 25 years in the National Guard and less likely than 
not that it was caused by or the result of his active duty 
service from January 2003 to May 2004.  Notably, the examiner 
never commented on the veteran's first and second periods of 
active service, from April 1979 to June 1984 and from 
September 1990 to May 1991.  In fact, the examiner 
acknowledged on the examination report that the veteran's 
claims file was not available for review.  Thus, the fact 
that the VA examiner did not review the veteran's claims 
file, particularly his service medical records, prior to 
rendering his opinion makes his opinion inadequate for 
decision-making purposes.  Moreover, the examination report 
is devoid of a nexus opinion regarding the veteran's claimed 
tinnitus.  Such a claims file review is particularly 
essential in light of the veteran's April 1984 separation 
examination report (from his first period of active duty 
service) stating that the veteran had bilateral hearing loss.  
Notwithstanding this notation, a grant of service connection 
for hearing loss cannot be rendered at this time since 
audiological findings at the time of the April 1984 
separation examination do not satisfy VA's definition of 
hearing impairment.  See 38 C.F.R. § 3.385.  Nonetheless, 
based on these facts, additional development is warranted.  

Accordingly, the veteran should be afforded a new VA 
examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §3.159(c)(4) 
(2007).  The examiner should be asked to addresses the 
question of whether the veteran has a present bilateral 
hearing loss disability and tinnitus related to his periods 
of active duty service, from April 1979 to June 1984, from 
September 1990 to May 1991, and from January 2003 to May 
2004.  It is essential that the examining physician review 
the veteran's claims file prior to rendering an opinion in 
this matter.  See 38 U.S.C.A. § 5103A(d); Green v. Derwinski, 
1 Vet. App. 121, 124 (1991); Suttmann v. Brown, 5 Vet. App. 
127 (1993).  Furthermore, the veteran should be given the 
opportunity to provide any additional information and/or 
medical records relevant to his claim for service connection.  
38 U.S.C.A. § 5103A(b).

Based on the foregoing, the case is hereby REMANDED for the 
following actions:

1.  Ask the veteran to identify any 
relevant medical records concerning his 
bilateral hearing loss and tinnitus 
problems that have not already been 
obtained.  The RO should obtain copies of 
pertinent records from all identified 
treatment sources, following the 
procedures set forth in 38 C.F.R. § 3.159 
and associate them with the veteran's 
claims file.  If any identified records 
cannot be obtained, this fact should be 
documented in the claims file.

2.  Following the action taken above and 
ascertaining if all service medical 
records have been obtained, the veteran 
should be scheduled for an appropriate VA 
examination to ascertain the nature and 
etiology of the claimed bilateral hearing 
loss and tinnitus disabilities.  It is 
imperative that the claims file be made 
available to the examiner for review of 
pertinent documents therein in connection 
with the examination and that the examiner 
review the veteran's service medical 
records.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that such disabilities are 
related to the veteran's periods of active 
service, from April 1979 to June 1984, 
from September 1990 to May 1991, and from 
January 2003 to May 2004.  The examiner 
should explain the basis for any opinion 
reached.  

3.  Thereafter, the RO should review the 
record and determine if the benefits 
sought can be granted.  If the benefits 
remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

